Citation Nr: 0816876	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for ulcerative colitis. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from December 1993 until 
December 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) the RO must be afforded 
the opportunity to review the recently-submitted private 
treatment records from the veteran received by the Board in 
April 2008, and (2) a VA examination must be obtained to 
determine the severity of the veteran's ulcerative colitis.

First, additional evidence has been received since the case 
was certified for appeal without a waiver.  The RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
concludes that there is prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  Thus, the RO 
is requested to readjudicate the claim, considering all 
evidence of record associated with the claims file since the 
issuance of the last statement of the case.

Next, the veteran should be afforded a VA examination to 
determine the severity of his service-connected ulcerative 
colitis.  Specifically, in his January 2007 substantive 
appeal, he maintained that his service-connected ulcerative 
colitis had worsened since last evaluated. A review of the 
record indicates that while he underwent VA examinations in 
2004 for eye, immunological and genitourinary issues, his 
last general VA evaluation was in July 1999.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).   

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
examination to determine the severity of 
his service-connected ulcerative colitis.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should 
additionally provide information with 
regards to the frequency and infrequency 
of exacerbations of the ulcerative 
colitis, the number of attacks a year and 
if there is malnutrition to what 
severity, whether there is liver abscess, 
and how the veteran's health is during 
remissions. 

2.  The RO should then readjudicate the 
claim for an increased rating for the 
veteran's service-connected ulcerative 
colitis, considering both the new 
evidence submitted since certification 
and the VA examination.   If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

